DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification


The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detection unit” in claims 1-13, “control unit” in claims 1-13, “first setting unit” in claims 1-13, “second setting unit” in claims 1-13, “playback unit” in claims 4-9, “display control unit” in claim 6-9 and 13, “record control unit” in claim 11, “control step” in claims 14-16, “first setting step” in claims 14-16, and “second setting step” in claims 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure and steps described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure and steps to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure and steps to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. Publ. No. 2013/0167089) in view of Cronin (U.S. Publ. No. 2015/0356081).
Regarding claim 1, Abe discloses a camera device that uses separate setting units for setting still image and moving image options.  More specifically and as it relates to the applicant’s claims, Abe discloses an imaging apparatus (digital camera, 100; see paragraph 0025), a control unit (controller, 130; see Figure 3 and paragraph 0034; in accordance with the 112(f) interpretation above, the controller of Abe is an equivalent of the claimed control unit) that implements control such that a still image or a moving image captured by the imaging unit is recorded in a recording medium (memory card, 140; see Figure 3 and paragraph 0034; also see paragraph 0044 where a still image and/or a moving image is captured and recorded to memory card, 140); a first setting unit (screen D2, see Figure 6; in accordance with the 112(f) interpretation noted above, the first setting screen in applicants invention is a menu for selecting options specific to still image capture) for setting still image capture options for image capture by the imaging unit (see paragraphs 0065-0083 which generally describe how the still image capture menu is operated); and a second setting unit (moving image options screen, displayed after selecting I12; see Figure 6 and paragraphs 0064-0065; in accordance with the 112(f) interpretation noted above, the second setting screen in applicants invention is a menu for selecting options specific to moving image capture) for setting moving image capture options for 
Abe, however, fails to specifically disclose that the options include the ability to set whether orientation information is stored with the still image or moving image in each respective setting unit; or the detection unit for detecting the orientation of the imaging apparatus.  Cronin, on the other hand, discloses that it is well known in the art to allow the user of a camera to select whether or not to save orientation information with a captured image or video, as well as a detection unit for detecting the orientation.  More specifically, Cronin discloses a user device (104) having a camera (164 or 195).  See Figure 1 and paragraph 0022.  Furthermore, Cronin discloses a detection unit (accelerometer, 116; see paragraph 0024); as per 112(f) equivalent to applicant’s disclosure) that detects orientation of the imaging device.  See paragraph 0024.  Furthermore, Cronin disclose the ability to display a menu screen user interface (300; see Figure 3) which includes a setting (336) that allows the user to select whether accelerometer data is recorded with the captured image data.  Cronin discloses that the ability to record orientation information and associate it with capture image/video data allows for displayed objects to be presented according to the correct orientation.  See paragraphs 0024 and 0087.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe to include a detection unit to detect orientation of the device and to provide the user with the option to specify whether or not to record the orientation information with a capture still or video image so that the captured still of video image can be displayed in the correct orientation.
As for claim 2, the combination of Abe and Cronin fairly teaches the control unit (controller, 130, of Abe) controls, based on a setting of the first setting unit, whether orientation information that represents the orientation detected by the detection unit is recorded together with the still image when the still image is recorded and controls, based on a setting of the second setting unit, whether the orientation information that represents the orientation 
With regard to claim 13, Abe discloses a display control unit (also controller, 130) that implements control such that a first setting item set by the first setting unit and a second setting item set by the second setting unit are displayed on a display unit (see paragraphs 0064-0065 where the controller allows display of a first and second options (i.e. different options for still and moving image capture), wherein the display control unit implements control such that the second setting item is not displayed depending on an operation mode of the imaging apparatus (the first and second setting items are not displayed together, thus, it can be said that the second setting item is not displayed if the device is displaying the first setting items (i.e. still image capture menu mode)).
Claim 14 is considered a method claim substantially corresponding to claim 1.  Please see the discussion of claim 1 above.
Claim 15 is considered a method claim substantially corresponding to claim 2.  Please see the discussion of claim 2 above.
Claim 16 is considered a computer readable medium claims substantially corresponding to claim 1.  Please see the discussion of claims 1 and 14 above.  Furthermore, Abe discloses the use of a ROM that hold programs that the controller carries out to control the operation of the entire device.  See paragraph 0033.  Cronin, also discloses the user of a memory .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. Publ. No. 2013/0167089) in view of Cronin (U.S. Publ. No. 2015/0356081) and further in view of Ishimaru (U.S. Publ. No. 2015/0036998).
Regarding claim 12, as mentioned above in the discussion of claim 1, the combination of Abe and Cronin discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose that the control unit implements control such that the orientation information based on the orientation detected by the detection unit is recorded at a beginning of capturing of the moving image in a case where the orientation information based on the orientation detected by the detection unit is recorded together with the moving image.  Ishimaru, on the other hand, discloses that it is well known in the art to only store orientation information at the beginning of a moving image capture.  More specifically, Ishimaru discloses a control unit (CPU, 107) that only records the attitude of the camera at the start of moving image recording.  See paragraph 0066.  Ishimaru discloses that even if the attitude changes during the moving image interval recording, it is not reflected to the detected attitude. This makes it possible to maintain the consistency between the orientations of a series of images recorded by the interval recording.  See paragraphs 0067.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Abe and Cronin to only record the orientation at the beginning of a moving image capture for the reasons stated above.


Allowable Subject Matter
Claims 4-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the playback unit rotates and plays back the still image based on the orientation information recorded together with the still image in accordance with a setting that represents whether the image is rotated and displayed based on the orientation information recorded together with the image when the still image is played back, and plays back the moving image without rotation of the moving image when the moving image is played back.
As for claim 10, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the control unit implements control such that the orientation information based on the orientation detected by the detection unit is not recorded together with the moving image regardless of a setting of the second setting unit in a case where the moving image corresponds to a moving image with chapter information, or moving images that are captured in response to multiple capturing instructions and that are recorded as a single moving image.
With regard to claim 11, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the control unit implements control whether the orientation information based on the orientation detected by the detection unit is recorded in accordance with a setting of the second setting unit at a beginning of capturing of the moving image, and implements control such that the orientation information based on the orientation detected by the detection unit is not recorded together with the moving image regardless of the setting of the second setting unit in a case where the moving image is recorded .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        January 19, 2022